Citation Nr: 1522059	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for Type II diabetes mellitus.

2. Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy.

3. Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy.

4. Entitlement to a total rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) in Montgomery, Alabama.

In January 2015, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The issues of entitlement to service connection for an eye disorder, to include glaucoma secondary to diabetes mellitus; and entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus, were raised by the record in a February 2015 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the disability.  In this case, the Veteran alleged at the January 2015 hearing that pathology due to diabetes and bilateral lower extremity peripheral neuropathy symptoms had worsened since a November 2011 VA examination.  Therefore, another VA examination is warranted to evaluate the current nature and extent of these disorders.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).

At the hearing, the Veteran testified that he receives medical treatment from the Birmingham, Alabama VA Medical Center, as well as the Guntersville, Alabama VA outpatient clinic.  While he has since submitted a handful of VA treatment records, to ensure a complete record is before the Board, the AOJ should obtain any outstanding treatment records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders must be deferred pending development associated with the Veteran's diabetes and lower extremity peripheral neuropathy, and pending adjudication of the referred issues noted in the introduction.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to clarify the locations and dates of any VA treatment for his service-connected disabilities during the period on appeal.  The AOJ should then associate with the claims file any outstanding and relevant treatment records, to include any records from the Birmingham, Alabama VA Medical Center and the VA outpatient clinic in Guntersville, Alabama.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  After fulfilling VA's duties to notify and assist the Veteran, formally adjudicate the claims of entitlement to service connection for an eye disorder, to include glaucoma secondary to diabetes mellitus; and bilateral upper extremity peripheral neuropathy, to include secondary to diabetes mellitus  The Veteran is notified that should either or both claims be denied the Board cannot exercise appellate jurisdiction in the absence of a timely perfected appeal. 

3.  Thereafter, the Veteran should be afforded appropriate VA examinations to determine the current severity his service-connected diabetes mellitus and lower extremity peripheral neuropathy.  In accordance with the latest worksheet for rating such disorders, the examiners are to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his diabetes mellitus and lower extremity peripheral neuropathy.  The examiners must also describe all functional impairment, to include a discussion as to any effect diabetes mellitus and lower extremity peripheral neuropathy has on the Veteran's ability to work.  The examiners must specify in any report that the claims file, consisting of Virtual VA and VBMS records, has been reviewed.  The examiners must provide a fully reasoned and supported rationale for any opinion offered.

4.  After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







